                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


MICHAEL KEITH HAMILTON,                     )
                                            )
              Plaintiff,                    )
                                            )
V.                                          )      Civil No.: 1:19CV59-JMV
                                            )
NANCY BERRYHILL                             )
COMMISSIONER OF                             )
SOCIAL SECURITY,                            )
                                            )
              Defendant.                    )

                                           ORDER

       Having considered the Defendant’s Unopposed Motion to Remand [13] and supporting

memorandum [14], the motion is, HEREBY, GRANTED, and this case is REVERSED and

REMANDED for further action by the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).

       Upon remand, the Appeals Council will instruct the Administrative Law Judge to consider

Dr. Karen Hullett’s February 2016 residual functional capacity assessment along with the rest of

the evidence of record, conduct any necessary proceedings, and issue a new decision.

       SO ORDERED this 2nd day of July, 2019.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
